Citation Nr: 0404225	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  96-38 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an original rating in excess of 20 percent for 
service-connected Ehlers-Danlos syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to July 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection and 
assigned a 10 percent rating for Ehlers-Danlos syndrome, to 
include ulnar nerve cubital tunnel syndrome, wrist 
instability, ankle instability, temporomandibular joint 
syndrome (TMJ), patellofemoral syndrome and plantar 
fasciitis.  The veteran appealed for the assignment of a 
higher rating.  Following a Board remand in April 1998, and a 
VA examination obtained pursuant to that remand, an RO 
decision in August 2003 increased the original rating to 20 
percent.

The Board notes that, inasmuch as this claim arises from an 
original grant of service connection, the provisions of 
Fenderson v. West, 12 Vet. App. 119 (1999), whereby "staged" 
ratings can be assigned on a claim for increased compensation 
arising from an original grant of service connection, are for 
application.  Further, notwithstanding the RO's grant of a 20 
percent original rating for Ehlers-Danlos syndrome during the 
course of this appeal, as the veteran has not withdrawn his 
claim and the maximum evaluation has not been assigned, the 
claim for the assignment of a higher original rating remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran also appealed that part of the January 1996 RO 
decision that denied service connection for a bilateral foot 
disability (aside from plantar fasciitis, to include pes 
cavua and calcaneorarus deformities) and scarring of the 
right leg secondary to Ehlers-Danlos syndrome.  Following the 
Board remand and VA examination noted above, November 2002 
and January 2003 RO decisions granted service connection for 
bilateral flat feet (rated 10 percent) and scarring of the 
left leg (rated zero percent), respectively.  As the veteran 
has not appealed the ratings assigned for these latter 
disabilities, such issues are not before the Board at this 
time.  See, e.g., Grantham v. Brown, 114 F. 3d 1156 (1997).
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In its decisions noted above, the RO rated the veteran's 
Ehlers-Danlos syndrome by analogy to degenerative arthritis.  
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5003.  The RO 
indicated that the 20 percent evaluation was due to the 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating symptoms, but 
there is no indication of whether the veteran's bilateral 
hand complaints were considered and it is not entirely clear 
which joints are involved and which affected joints are 
symptomatic and productive of functional limitation.  
Moreover, the veteran's representative has argued on appeal 
that the veteran would be more appropriately rated by analogy 
to rheumatoid arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5002.  Under Diagnostic Code 5002, the next highest 
evaluation of 40% requires symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year.  Given the nature of 
Ehlers-Danlos syndrome, the veteran's contentions that it 
affects multiple joints, and his history of recurrent flare-
ups of symptoms, the RO should consider 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 as requested.

The Board also finds that the most recent VA compensation 
examination is incomplete.  The veteran's complaints include 
bilateral ankle pain, bilateral knee pain, bilateral wrist 
pain, bilateral elbow pain, bilateral foot pain, and frequent 
ankle sprain/strain.  He has also stated that anything he 
does affects his hands and they often become numb, which has 
impaired his ability to drive.  (See, for example,  September 
1996 RO hearing transcript.)  Upon VA examination in July 
2003, he gave a history of pain ranging from 4-6 out of 10 in 
all his joints, with flare ups to an 8 out of 10 several 
times a month, and with each flare-up lasting several hours.  
He also complained of weakness, stiffness, instability, 
hypermobility, giving way and fatigability in all joints.  
While the examination included tests for determining the 
limitation of motion of the upper extremities, knees and 
ankles, it did not include a determination of whether there 
is any functional impairment of either hand due to Ehlers-
Danlos syndrome, nor did it fully address the factors 
enumerated in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board notes that an evaluation of arthritis of a joint may be 
based on either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, supra, 
discussing 38 C.F.R. §§ 4.40, 4.45.  The applicable 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14 (2002), do not forbid consideration of a higher 
rating based on functional limitation.  Id.  The examiner did 
note that the severity of the veteran's major joint 
complaints was minimal and that there was no excessive 
fatigability, weakened movement or incoordination.  However, 
as noted above, the veteran described frequent flare-ups of 
pain and there is no indication that the examiner attempted 
to express this additional impairment in terms of additional 
loss of motion of the affected joints.  There is also no 
indication as to whether the veteran experiences any 
incapacitating exacerbations and, if so, how often.  Under 
these circumstances, the Board finds that a more complete VA 
compensation examination is warranted.  38 U.S.C.A. 
§ 5103A(d) West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  

2.  The RO should contact the veteran and 
request that he identify any sources of 
treatment or examination for his Ehlers-
Danlos syndrome.  The RO should then 
secure copies of all identified records 
and associate them with the claims folder.  

3.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining all of the manifestations of 
his Ehlers-Danlos syndrome.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should specify each joint 
affected by Ehlers-Danlos syndrome, to 
include whether the joints in the hands 
are involved, and the current limitation 
of motion for each such joint.  To the 
extent that is possible, the examiner 
should distinguish impairment due to 
Ehlers-Danlos syndrome from any impairment 
attributable to any other nonservice-
connected disability that may be present.  
The examiner must further note whether it 
is at least as likely as not (50 percent 
or more likelihood) that there is any 
additional loss of function of each joint 
affected by Ehlers-Danlos syndrome due to 
pain, flare-ups of pain or other symptoms, 
weakened movement, excess fatigability, or 
incoordination, supported by objective 
findings and, if so, the examiner is asked 
to express that functional loss as 
additional limitation of motion.  The 
examiner should also note whether Ehlers-
Danlos symptom combinations are productive 
of definite impairment of health 
objectively supported by examination 
findings or incapacitating exacerbations 
occurring 3 or more times a year.  Any 
additional tests deemed necessary should 
be conducted.

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim, with 
consideration of Diagnostic Codes 5002 and 
5003, rating each joint affected by 
Ehlers-Danlos syndrome under the 
appropriate diagnostic code.  The RO 
should also specifically note whether 
ulnar nerve cubital tunnel syndrome, wrist 
instability, ankle instability, 
temporomandibular joint syndrome, 
patellofemoral syndrome, and plantar 
fasciitis continue to be manifestations of 
Ehlers-Danlos syndrome, and whether there 
is additional joint involvement, to 
include the hands, with consideration of 
all of the evidence obtained since the 
August 2003 rating decision.  The RO 
should note whether the veteran's Ehlers-
Danlos syndrome should be rated as an 
acute process or chronic residuals.  The 
RO should also consider whether a staged 
rating is appropriate.  Fenderson, supra.  

6.  If the benefits requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the August 2003 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.
  
Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


